Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Brian Clay Earle and Linda Gale Hurley,               Appeal from the 402nd District Court of
 Appellants                                            Wood County, Texas (Tr. Ct. No. 2018-
                                                       419). Memorandum Opinion delivered by
 No. 06-19-00092-CV        v.                          Chief Justice Morriss, Justice Burgess and
                                                       Justice Stevens participating.
 William E. Moore and Mary R. Moore,
 Appellees



       As stated in the Court’s opinion of this date, we find that the motion of the appellants to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellants, Brian Clay Earle and Linda Gale Hurley, pay all costs
of this appeal.


                                                      RENDERED DECEMBER 17, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk